COXE, District Judge.
Tins is an equity action for infringement, based upon letters patent, No. 260,895, granted October 31, 1882, to John Bobinson for improvements in sulky road-wagons. The specification says:
“My invention luis for its objects to secure ease and comfort in riding, and to relieve the back of the animal from undue weight, while at (lie same time the usual jar upon the wheels is avoided; and with these ends in view my invention consists of the peculiar construction and arrangement of parts hereinafter fully described and specifically claimed. * * * B is (he body of the wagon, which is secured at its forward end to the cross bar 0 by means of hooks N, which engage with loops tí, secured to the cross bar. The loops G, as seen more particularly at Big. 1, are wider than the hooks B for the purpose of permitting a sufficient lateral movement of the body in an obvious manner.”
The claims are as follows:
“(1) In combination with the cross bar 0 and the body E, the hooks B and loops G, the latter constructed, as described, to permit of a lateral movement of the body, as set forth.
“(2) The spring H, connected to the under side of the body A, and having its ends connected to the rear portions of the shafts by double • shackles I, whereby vertical and lateral motions are permitted, substantially as set forth.
“(3) In a two-wheeled wagon in which the body is pivotally connected at its forward end, a spring H, arranged between such pivotal connection and the axle, as and for the purpose set forth.”
The defenses a,re lack of patentability and noninfringement. The field of invention is exceedingly narrow. For centuries improvements in vehicles drawn by animals have been going on in both hemispheres. It is manifest that a broad invention in this art is well nigh impossible. Improvements may be made from time to time, hut patents therefor must he strictly construed and the claims liudted to the precise advances made by the inventor. Derby v. Thompson, 146 U. S. 476, 33 Sup. Ct. Rep. 181; McCormick v. Talcott, 20 How. 402; Railway Co. v. Sayles, 97 U. S. 564; Harrow Co. v. Hanby, 54 Fed. Rep. 493. The novel feature of the patent is the combination, which, in addition to the vertical motion *404of tbe spring, permits a lateral motion to be imparted to tbe body of tbe cart, tbns insuring comfort to tbe traveler and durability to tbe wheels. If confined to tbis feature tbe patent may be sustained.
In addition to tbe limitations made, necessary by tbe prior art it will be observed that tbe language employed narrows tbe first claim to tbe precise mechanism of tbe patent. Every element is restricted by a reference later to tbe structure described and shown. A claim so explicit cannot be enlarged by construction. Keystone Bridge Co. v. Phoenix Iron Co., 95 U. S. 274; Sutter v. Robinson, 119 U. S. 530, 7 Sup. Ct. Rep. 376; Snow v. Railway Co., 121 U. S. 617, 7 Sup. Ct. Rep. 1343; Machine Co. v. Williams, 44 Fed. Rep. 190, 194. Tbe books F and loops G- are not found in tbe defendants’ cart. Tbe body of their cart is secured to tbe cross bar by L-sbaped bolts or binges which do not permit lateral motion at that point. Certainly they do not permit tbe loose swaying motion of tbe patent. Tbe complainant is not entitled to tbe benefit of tbe doctrine of equivalents, but even if it were, these bolts or hinges would not infringe tbe book and loop connection of' the patent.
Regarding tbe second claim it is thought that it is invalid for want of patentability. A spring having its ends connected to tbe shafts, and adjacent parts, by shackles, is old. Substantially tbe same construction is. shown in tbe patents of Soule, Jenkins atd Winecoff.
Tbe third claim, if confined strictly to tbe mechanism descj'lbwi. is in tbe same predicament. There is no patentable novelty in a spring arranged as stated. A construction can, however, be placed upon tbis claim which will uphold it. It may fairly be construed to include tbe novel feature referred to, viz.: tbe devices which permit tbe swaying motion of tbe body of tbe cart. But if so construed tbe defendants do not infringe. They do not have tbe books and loops and their spring is not arranged between tbe pivoted connection and the axle.
Tbe bill must be dismissed.